EXHIBIT 10.28
 
THIRD AMENDMENT TO DEPOSIT PROCESSING SERVICES AGREEMENT


This THIRD AMENDMENT TO DEPOSIT PROCESSING SERVICES AGREEMENT (this "Amendment")
is entered into as of July 26, 2012, by and between Higher One, Inc. ("Higher
One") and Cole Taylor Bank ("Bank").


WHEREAS, Higher One and Bank are parties to that certain Deposit Processing
Services Agreement dated as of March 29, 2012, as amended (the "Deposit
Processing Services Agreement"); and


WHEREAS, the parties hereto desire to amend the terms of the Deposit Processing
Services Agreement in accordance with the terms of this Amendment; and


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereto agree as follows:


1.  Unless otherwise defined in this Amendment, all capitalized terms used
herein shall have the definitions indicated in the Deposit Processing Services
Agreement.


2.  Section 2.11 of the Deposit Processing Services Agreement is hereby amended
and restated in its entirety as follows:


2.11  Joint Oversight Policies. The parties shall us best efforts and work
together in good faith to reach an agreement on the terms of the Joint Oversight
Policies on, or prior to, May 3, 2012, unless otherwise mutually agreed upon by
the Parties; provided, that the Parties hereby further agree to finalize the
terms of an execute the Joint Oversight Agreement covering financials, or prior
to, July 27, 2012. Furthermore, the Parties shall draft, finalize and execute a
transition agreement addressing each Party's responsibilities in conjunction
with the future termination of this Agreement and Depositor Program on, or prior
to, August 31, 2012.


2.  This Amendment may not be amended, waived or modified in any manner without
the prior written consent of each party hereto.


3.  Except as specifically amended and modified hereby, all of the terms and
conditions of the Deposit Processing Services Agreement shall remain unchanged
and in full force and effect. This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to its
conflict of laws rules.


4.  This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.




COLE TAYLOR BANK


By: /s/ Randall T. Conte
Its: CFO




HIGHER ONE, INC.


By: /s/ Mark Volchek
Its: CEO
 
 
 